EXHIBIT 10.06

SECURITY AGREEMENT

        THIS SECURITY AGREEMENT, dated as of April 18, 2006 (the “Security
Agreement”) by and between Derma Sciences, Inc., a corporation organized under
the laws of the Commonwealth of Pennsylvania and having its principal place of
business at 214 Carnegie Center, Suite 100, Princeton, New Jersey 08540
(“Buyer”), and Western Medical, Ltd., a corporation organized under the laws of
the State of New Jersey and having its principal place of business at 64 North
Summit Street, Tenafly, New Jersey 07670 (“Seller”).

RECITALS

        WHEREAS, the parties have entered into that certain Asset Purchase
Agreement dated January 26, 2006 (the “Asset Purchase Agreement”),

        WHEREAS, pursuant to the Asset Purchase Agreement, the Buyer has issued
to the Seller the Buyer’s promissory note of even date herewith in the principal
amount of $500,000,

        WHEREAS, pursuant to the Asset Purchase Agreement, the Seller has
undertaken certain obligations of indemnity to the Buyer, and

        WHEREAS, the Seller has undertaken to secure its obligations of
indemnity by the amount due to it under the foregoing promissory note,

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties mutually covenant
and agree as follows:

        1.    Grant of Security Interest. The Seller hereby grants to the Buyer
a security interest in that certain promissory note issued by the Buyer, as
maker, to the order of the Seller, as payee, dated April 18, 2006, in the
principal amount of $500,000, bearing interest at 12% per annum, payable
quarterly, and maturing on April 18, 2009 (the “Promissory Note”).

        2.    Obligations. The obligations secured by this Security Agreement
are those obligations of indemnity of the Seller set forth in Section 7.2, as
conditioned and/or limited by Sections 7.4, 7.5, 7.6 and 7.7, of the Asset
Purchase Agreement (the “Obligations”).

        3.    Recourse to Collateral. The Buyer shall have recourse to the
Promissory Note, and may satisfy the Obligations from amounts due to the Seller
thereunder, if, and to the extent: (i) the Seller incurs an obligation to
indemnify the Buyer under Section 7.2 of the Asset Purchase Agreement, (ii) the
foregoing obligation to indemnify the Buyer has become final and unappealable,
and (iii) the Seller fails to satisfy its obligations of indemnity in accordance
with Section 7.5 of the Asset Purchase Agreement.

        4.    No Modification of Asset Purchase Agreement. This Security
Agreement is delivered pursuant to the Asset Purchase Agreement, is subject in
all respects to the provisions thereof and does not alter, enlarge or restrict
the provisions of the Asset Purchase Agreement.

        5.    Controlling Law. This Security Agreement and all questions
relating to its validity, interpretation, performance, remediation and
enforcement (including, but not limited to, provisions concerning limitations of
actions) shall be governed by and construed in accordance with the domestic laws
of the State of New Jersey, notwithstanding any choice-of-laws doctrines of such
jurisdiction or any other jurisdiction which ordinarily would cause the
substantive law of another jurisdiction to apply, without the aid of any canon,
custom or rule of law requiring construction against the draftsman.

        6.    Consent to Jurisdiction. The parties hereto hereby consent to the
exclusive jurisdiction of the state and federal courts situate in Newark, New
Jersey with respect to any disputes, claims, controversies or other actions or
proceedings arising under this Security Agreement. The parties hereto hereby
waive any and all rights to commence any action or proceeding before any other
court or judicial body or in any other venue with respect to the subject matter
hereof.

        IN WITNESS WHEREOF, this Security Agreement has been duly executed and
delivered by a duly authorized officer of each of Buyer and Seller on the date
first above written.

  DERMA SCIENCES, INC.
 
      By:         Edward J. Quilty
President and Chief Executive Officer
 
      WESTERN MEDICAL, LTD.
 
      By:         Chris Fuhrman
President and Chief Executive Officer  
